Title: To James Madison from Sylvanus Bourne, 15 September 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


15 September 1804, Amsterdam Consulate. “Ever since the renewal of the War in Europe it has been confined chiefly between the great Powers of France & England—while it remained uncertain what part (if any) the Powers on the Continent might be disposed to take in the Contest. It however now appears from the gradual developement of political events—that G: B. has succeeded so far as to produce an evident coolness between Russia & France—& which has however as yet not arisen to any overt act of hostility on either—but every present appearance seems to justify the presumption that it will thus end. It was well to be conceived that Mr Pitt did not return to take the helm of Govt in a moment of such high responsibility & risk without having previously assured himself of some new & powerfull cooperation in the pursuit of the war against France & it appears that laying aside for a moment the predominant jealousy which is known to influence the British Cabinet on Commercial matters—he has accorded some flatte⟨ring⟩ privileges to Russia in this regard as the price of that nation’s aid towards reducing the overgrown power of France—& should not any turn of affair⟨rs⟩ of a pacifick nature take place in course of the ensuing winter we may expect to see new & important scenes open on the theatre of Europe in the Spring & that may probably again involve the whole Continent in aflame. While sentiments of humani⟨t⟩y will influence us to deprecate a state of things so afflicting to its interests—I hope it will be profited of by our Country both in a pecuniary & political point of view.”
